Citation Nr: 1648456	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder, adjustment disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to November 1995 in the U.S. Marine Corps and in the U.S. Army National Guard from April 2005 to May 2007.  He also had additional unverified service, including a deployment to Afghanistan which ended in February 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder (which was characterized as major depressive disorder).  The Board notes that, following this rating decision, it appears that the RO lost the Veteran's claims file and requested that he resubmit documentation in support of his claim.  The Veteran resubmitted this documentation in April 2010 and his claim was readjudicated in a September 2010 rating decision.  The Veteran disagreed with this decision later in September 2010.  He perfected a timely appeal in July 2011.  

A Travel Board hearing was held at the RO in March 2013 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who held the March 2013 hearing subsequently retired from the Board, the Veteran was given the opportunity for another hearing before a different VLJ.  The Veteran requested another Board hearing and a new videoconference Board hearing was held before the undersigned VLJ at the RO in June 2015.  A copy of the June 2015 videoconference Board hearing transcript also has been added to the record.

In December 2013, October 2014, and in August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its December 2013 remand, the Board directed the AOJ to attempt to obtain corroboration of the Veteran's claimed in-service stressors from the National Personnel Records Center in St. Louis, Missouri (NPRC) for his  service connection claim for PTSD.  The AOJ documented its efforts to obtain corroboration in the Veteran's VBMS eFolder.  In October 2014, the Board directed that the Veteran should be scheduled for another hearing before a different VLJ since the VLJ who held the March 2013 Board hearing subsequently had retired from the Board.  As noted, this hearing occurred in June 2015.  In August 2015, the Board directed that the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  This examination occurred in May 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that it denied the Veteran's service connection claim for PTSD in August 2015.  This decision was not appealed and became final with respect to this claim.  See 38 U.S.C.A. § 7266 (West 2014).  Although the Veteran's service representative submitted an informal hearing presentation in December 2016 containing argument on this claim, an issue with respect to PTSD is no longer in appellate status.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety, which could be attributed to active service.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2008 and in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed disability is related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder (which he characterized as depression) during active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder.  The Veteran contends that he incurred depression while on active service in the U.S. Marine Corps (USMC) and the U.S. Army National Guard (ANG) prior to his most recent deployment to Afghanistan or, alternatively, his current depression is related to service.  The record evidence does not support his assertions regarding in-service incurrence or the existence of current acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, which could be attributed to active service.  For example, the Veteran's available service treatment records from his USMC service show that he denied all relevant pre-service medical history at his USMC enlistment physical examination in December 1990 prior to his entry on to active service in November 1991.  Clinical evaluation of the Veteran's psychiatric system was normal.  The Veteran's medical history and clinical evaluation was unchanged on periodic physical examination in September 1992 and at his USMC separation physical examination in September 1995 prior to his separation from service in November 1995.

The Veteran's available ANG service treatment records show that he denied all relevant pre-service medical history at his ANG enlistment physical examination in August 1996.  Clinical evaluation of the Veteran's psychiatric system was normal.  It does not appear that the Veteran's separation physical examination at the end of his ANG service was included in his available service treatment records.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD.  It shows instead that, although the Veteran has complained of and been treated for an acquired psychiatric disability other than PTSD (variously diagnosed as major depressive disorder, adjustment disorder, and anxiety disorder) since his service separation, he does not experience any current acquired psychiatric disability other than PTSD which is attributable to active service.  For example, when he established care with VA on outpatient treatment in March 2007, no relevant complaints were noted.  The assessment included depression.

In November 2007, the Veteran's complaints included a lack of energy, avoidance of crowds, and a sad mood.  He also complained of anxiety, recent and recurrent depression, and insomnia.  He denied being suicidal.  Mental status examination of the Veteran showed he was neat, clean, normal verbalization, full orientation, fair concentration and memory, and no suicidal or homicidal ideation.

In January 2008, the Veteran complained of getting upset easily at home and at work.  Objective examination showed no cognitive impairment, full orientation, no difficulty communicating, grossly intact memory, and no suicidal or homicidal ideation or illogical thoughts.  The Axis I diagnoses included depression.

In July 2008, the Veteran complained of difficulty controlling his anger.  Objective examination was unchanged.  The Axis I diagnosis was PTSD/depression.

In August 2008, the Veteran's complaints included intrusive thoughts and nightmares.  He denied psychotic or manic symptoms.  Mental status examination of the Veteran was unchanged.  The impressions included depression.

In a February 2009 letter, V.J.S., M.A., stated that she had been treating the Veteran since November 2007 for anxiety and depression which interfered with his daily functioning.  "He is severely stressed, continues to have mood swings, he is easily agitated, unable to sleep except minimally with the Trazodone...and he has disturbed appetite."  

In an undated treatment record date-stamped as received by VA in January 2011, V.J.S., M.A., provided Axis I diagnoses of adjustment disorder consistent with anxiety and depression and anxiety disorder, not otherwise specified, for the Veteran.

On VA PTSD Disability Benefits Questionnaire (DBQ) in October 2013, no relevant complaints were noted.  The Veteran reported that he had been married for 4 years and had 5 children with 2 living out of his house and from a prior relationship.  The VA examiner stated that the Veteran's psychiatric disabilities were managed with medication and psychotherapy.  This examiner also stated that the Veteran's impairment was due to his PTSD.  She stated further that the Veteran's irritability, hypervigilance, nightmares, isolation, and intrusive memories were "all due to PTSD."  The Axis I diagnoses included major depressive disorder.

On VA PTSD DBQ in June 2014, a different VA examiner stated that the Veteran had no mental disorder diagnosed other than PTSD.

On VA outpatient treatment in June 2015, the Veteran complained of "feeling irritable, anxious, [and] on edge."  He also complained of increased intrusive memories and nightmares but denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed, wore dark glasses, kept his head down "a good bit," normal motor skills and speech, linear thoughts, and intact insight and judgment.  The assessment included major depressive disorder.

In a June 2015 letter included in the Veteran's VA outpatient treatment records, the Veteran's treating psychiatrist stated that she had been treating the Veteran since 2011 for PTSD and depression.  This examiner stated that the Veteran "has continued to experience symptoms of hypervigilance, irritability, social isolation, sleep disturbance, nightmares and intrusive memories."  His psychiatric symptoms had impacted his marriage, his relationship with his children, and his social and occupational functioning.  He also had poor concentration and disciplinary problems at his job which he related to his psychiatric symptoms.

On VA PTSD DBQ in June 2016, the VA examiner stated that the Veteran had no mental disorder diagnosed other than PTSD.

The Veteran has contended that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder (which he characterized as depression), while on active service in the USMC and ANG prior to his most recent deployment to Afghanistan.  He also has contended that he experiences current acquired psychiatric disability other than PTSD which is related to active service.  The record evidence does not support his assertions, however.  As noted above, it shows instead that, although the Veteran has complained of and been treated for a variety of acquired psychiatric disabilities other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, since his service separation, he does not experience any current acquired psychiatric disability other than PTSD which is attributable to active service.  The June 2014 and June 2016 VA examiners specifically concluded that the Veteran had no mental disorder diagnosed other than PTSD.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence that the Veteran experienced an acquired psychiatric disability other than PTSD during the pendency of this appeal, the most recent evidence shows that he does not experience any current acquired psychiatric disability other than PTSD which could be attributed to active service.  (The Board notes parenthetically that it previously denied the Veteran's service connection claim for PTSD.)  More importantly, none of the VA clinicians who diagnosed and treated the Veteran for an acquired psychiatric disability other than PTSD since service separation (variously diagnosed as major depressive disorder, adjustment disorder, and anxiety disorder) related it to active service or any incident of service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability other than PTSD (depression and anxiety) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

When the Veteran sought to establish medical care with VA after service in May 2007, he did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only a history of back pain, feet pain, removal of a "lump" on his left index finger, and hypertension.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no current acquired psychiatric disability other than PTSD which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


